209 F.3d 991 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.KEITH JONES,    Defendant-Appellant.
No. 99-1307
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 3, 1999Decided April 19, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 CR 419--George W. Lindberg, Judge.
Before POSNER, Chief Judge, COFFEY and ROVNER,  Circuit Judges.
COFFEY, Circuit Judge.


1
In October 1996, a  federal grand jury sitting in the Northern  District of Illinois returned a seven-count  indictment charging Keith Jones, a former police  officer with the Ford Heights, Illinois, Police  Department (FHPD), with narcotics violations,  extortion, and racketeering.1 Pursuant to a  written plea agreement, counts two through seven  were dismissed and Jones pled guilty to count  one, a charge of racketeering in violation of 18  U.S.C. sec. 1962(c). The trial judge accepted  Jones's negotiated plea and sentenced him to 168  months' imprisonment, three years' supervised  release, a $10,000 fine, and a $50 special  assessment. On appeal, Jones challenges the  imposition of the sentence imposed, arguing that  in determining his base offense level, the judge  made insufficient factual findings regarding the  amount of crack cocaine involved. Jones also  argues that the government should have moved for  a downward departure pursuant to U.S.S.G. sec.  5K1.1 in exchange for his alleged substantial  assistance. We affirm.

I.  BACKGROUND

2
From 1989 to 1996, Jones, while employed at the  FHPD, was far from a model employee and,  apparently like a few other members of the FHPD,  assisted in facilitating rather than prohibiting  drug transactions in the Ford Heights area. As  Jones admitted in the plea agreement, he accepted  pay-offs from drug organizations, distributed  narcotics, and agreed to fix court cases in the  1990's.

A.  The Drug Organizations

3
From approximately 1991 until 1996, Jones  solicited and received cash payments from various  drug organizations in the Ford Heights area.  Jones took these pay-offs in exchange for his  arranging for the freedom of the drug purveyors  to deal and sell large quantities of narcotics in  Ford Heights without police interference. The  nefarious leaders of five of these different drug  organizations were: James Cross, Randolph Holmes,  Kalonji "Tutu" McMillan, Tim Smith, and Bryant  "Boochie" Greenwood. These malevolent  organizations carved up the Ford Heights area as  if it were their own private candyland, causing  such deterioration in the area that, according to  the government, city buses could no longer travel  through parts of Ford Heights because the streets  were so overrun with drug activity.


4
In the plea agreement, Jones admitted to  detailed accounts of his activities with respect  to two of the five named drug organizations: The  James Cross and the Randolph Holmes  Organizations.

1.  The James Cross Organization

5
On January 6, 1996, Jones met with James Cross,  one of the area's most notorious drug dealers.  Prior to this time, James Cross had paid-off the  defendant-Jones on a number of occasions in order  that the officer would not interfere with Cross's  drug activities. At a meeting held on January 6,  1996, Cross paid Jones $150 under the pretense of  paying-off the officer so the Cross drug  operation could continue to distribute narcotics  in the Ford Heights area without police  interference. Jones was unaware of the fact that,  at this time, Cross was acting as an informant  for the FBI.

2.  The Randolph Holmes Organization

6
From the end of 1994 through 1995, Holmes paid-  off Jones on a number of occasions in order that  his drug operation might continue without police  interference. In addition to the general pay-  offs, Jones, after one of Holmes's employees had  been arrested and placed in custody, retrieved  the crack cocaine the employee had dropped into  a garbage can outside the police station and,  instead of inventorying the drugs, he sold the  narcotics back to Holmes.

B.  The Drug Distribution

7
Jones, in addition to taking pay-offs from drug  organizations, personally distributed narcotics  in the Ford Heights area. According to the plea  agreement, he and another individual sold  approximately 17.3 grams of crack cocaine in  January 1995.

C.  Attempting to Fix Criminal Cases

8
Also in January 1995, Jones had a number of  conversations with a cooperating witness (CW). In  these conversations, Jones agreed to help the CW  in an upcoming court case2 and the CW, in turn,  gave him approximately $1,000. Unsatisfied with  the $1,000, Jones later telephoned the CW and  asked him for another $500. That same afternoon,  the CW handed the defendant another $500.  Apparently believing that the well would never  run dry, Jones, in February 1995, contacted the  CW again and asked for even more money to  continue to allegedly assist the CW with the same  criminal case. This time, the CW did not give the  officer any additional money.


9
In addition to the facts described above, the  plea agreement states that because Jones was  responsible for at least 1.5 kilograms of crack  cocaine, Jones's base offense level was 38. The  plea agreement, however, also notes that Jones  "disputes this calculation." Furthermore, the  plea agreement also contains a provision stating  that if Jones cooperates fully and truthfully  with the government, it would, in return,  "consider whether Jones's cooperation qualifies  as 'substantial assistance' pursuant to U.S.S.G.  sec. 5K1.1 and 18 U.S.C. sec. 3553(e)." The plea  agreement also set forth in writing that Jones  "acknowledges that the determination as to  whether he has provided 'substantial assistance'  rests solely with the government." (emphasis  added).


10
Following Jones's guilty plea, the trial judge  ordered the United States Probation Office to  prepare a Presentence Investigation Report (PSR).  The Probation Officer submitted the PSR and  concluded, based on information supplied by the  FBI as well as the U.S. Attorney's Office, that  Jones should be held accountable for more than  1.5 kilograms of crack cocaine because each of  the drug organizations described above  individually distributed well in excess of 1.5  kilograms of crack cocaine during the time frame  set forth.


11
At Jones's sentencing hearing, the defendant  asked the judge not to impose the sentence  recommended in the PSR because, according to  Jones, the PSR incorrectly calculated his base  offense level by improperly attributing more than  1.5 kilograms of crack cocaine to him.  Additionally, Jones argued that he was entitled,  especially in light of his lengthy sentence and  prior military and police service record, to a  downward departure for his alleged substantial  assistance.


12
The judge rejected both of Jones's arguments,  concluding that the evidence in the record was  more than sufficient to establish that Jones  should be held accountable for at least 1.5  kilograms of crack cocaine. The court also found  that the government's refusal to file a motion  under section 5K1.1 for a downward departure was  proper because Jones had not as yet offered any  substantial assistance in any other related  federal cases. The judge did note, however, that  "it is understood by the Court that future  assistance might be considered upon the  recommendation of the Government." Jones appeals.

II.  ISSUES

13
On appeal, Jones argues that: 1) the district  court made insufficient factual findings  regarding the amount of drugs he was accountable  for; and 2) the government should have made a  motion for a downward departure pursuant to  U.S.S.G. sec. 5K1.1 because he, in fact,  "cooperated" with the authorities.

III.  ANALYSIS

14
A. The Amount of Drugs Attributable to Jones for  Sentencing Purposes

1.  Standard of Review

15
We review a district court's determination of  the amount of narcotics attributable to a  defendant for sentencing purposes under the clear  error standard. See United States v. Johnson, 200 F.3d 529, 537 (7th Cir. 2000). "'The factual  findings of the district court will not be  overturned unless they are clearly erroneous . .  . . Thus, we will reverse the district court's  conclusion as to quantity of cocaine attributable  to [a] defendant[ ] only if we have a definite  and firm conviction that the district court made  a clear error in sentencing.'" United States v.  Taylor, 72 F.3d 533, 542 (7th Cir. 1995) (quoting  United States v. Mumford, 25 F.3d 461, 465 (7th  Cir. 1994)). That is, clear error can occur with  respect to the amount of drugs attributed to a  defendant when the calculation of the amount of  drugs he is held accountable for is based on  unreliable or insufficient information and,  therefore, lacks an adequate evidentiary basis.  See United States v. Span, 170 F.3d 798, 803 (7th  Cir.), cert. denied, 120 S. Ct. 153 (1999).


16
As an initial matter, the government argues  that Jones has waived the issue of the judge's  drug calculation by failing to raise it before  the trial court and that we should, therefore,  review his claim only for plain error. See United  States v. Robinson, 20 F.3d 270, 273 (7th Cir.  1994). We disagree.


17
In spite of the government's argument to the  contrary, it is clear to us that Jones did raise  an objection as to the amount of crack cocaine  recommended in the PSR that he be held  accountable for. At the outset of the sentencing  hearing, the judge stated to defense counsel,  "you are arguing the amount . . . , if I  understand." (emphasis added). To which counsel  replied, "[y]es I am, Judge." (emphasis added).  Defense counsel then proceeded to argue that  Jones should not be held accountable for 1.5  kilograms, but rather a much lesser amount. The  government, at the court's request, proceeded to  give a detailed account of why Jones should be  held accountable for more than 1.5 kilograms of  crack, pointing out that each of the five  separate drug organizations Jones assisted  distributed well in excess of 1.5 kilograms of  crack cocaine. Furthermore, the plea agreement,  as we noted earlier, states that Jones takes  issue with basing his offense level on 1.5  kilograms of crack cocaine. Given that Jones  raised the argument concerning the amount of  drugs he would be held accountable for before the  district court, we disagree with the government's  contention that the defendant waived his right to  challenge the judge's calculation as to the  amount of crack cocaine he was responsible for  and, therefore, we review under the clear error  standard.

2.  Relevant Conduct

18
Even though Jones has preserved the issue for  review, he still faces an uphill struggle in  convincing us that the court committed clear  error. In attempting to do just that, Jones  argues that the judge relied upon insufficient  and unreliable evidence in concluding that he was  responsible for at least 1.5 kilograms of crack  cocaine.


19
Section 1B1.3(a)(1)(B) explains what can be  considered as relevant conduct when determining  a defendant's base offense level. The Guideline  states that relevant conduct is "all reasonably  foreseeable acts and omissions of others in  furtherance of the jointly undertaken criminal  activity, that occurred during the commission of  the offense of conviction, in preparation for  that offense, or in the course of attempting to  avoid detection or responsibility for that  offense." U.S.S.G. sec. 1B1.3(a)(1)(B); see also  United States v. Lezine, 166 F.3d 895, 905-06  (7th Cir. 1999). When calculating the amount of  drugs a defendant is liable for, the judge may  "consider a wide range of information" so long as  it has a "'sufficient indicia of reliability to  support its probable accuracy.'" United States v.  Robinson, 164 F.3d 1068, 1070 (7th Cir.), cert.  denied, 120 S. Ct. 122 (1999) (quoting United  States v. Taylor, 72 F.3d 533, 543 (7th Cir.  1995)). Furthermore, "it is the sentencing judge  alone who, based upon the evidence received,  decides the identity and quantity of the drug  distributed in an offense." United States v.  Branch, 195 F.3d 928, 934 (7th Cir. 1999) (citing  United States v. Edwards, 105 F.3d 1179, 1180  (7th Cir. 1997) (emphasis added).


20
In this case, not only did the U.S. Attorney's  Office submit a letter detailing its position  concerning Jones's accountability for more than  1.5 kilograms of crack cocaine, but the PSR, in  relevant part, states that, "[a]ccording to the  FBI, although a specific amount of cocaine could  not be determined, there is evidence that the  drug establishments of each of the aforementioned  [drug organizations] sold over 1.5 kilograms of  cocaine base" during the time period in question.  (emphasis added). Additionally, the trial court  also received statements from the government  introduced at Jones's sentencing hearing which  established the scope of the Holmes drug  operation; an operation Jones admitted assisting  for more than a year. The government informed the  judge, without objection from defense counsel,  that testimony at the trial of Jack Davis, the  former FHPD police chief, established that the  Holmes drug operation was a 24-hour a day  operation with shifts of workers. The government  further informed the judge that the drug activity  in the Ford Heights area was so vast that it  interfered with the free and unimpaired flow of  traffic, to the extent that buses were unable to  operate on the street because of the constant  drug activity. According to the government's  recitation of facts, again received without  objection, the "Holmes drug operation sold easily  in excess of 1.5 kilograms of crack cocaine each  week or two, let alone in the course of a couple  of years." (emphasis added).


21
At Jones's sentencing hearing, defense counsel  acknowledged that his client was responsible for  all reasonably foreseeable quantities of drugs  within the scope of the criminal activity that  Jones jointly undertook, but nevertheless still  argued that: "I would ask the court to consider,  particularly in light of my [prior] argument . .  . , and this man's background, I would ask you to  consider, Judge, a reduction of [the amount of  drugs attributed to Jones] in the interests of  justice and fairness. I think he's eligible for  it. I think it's a comfortable reduction [23  grams instead of 1.5 kilograms] that even the  government should be comfortable with." Here, in  stating that Jones should be held accountable for  less than 1.5 kilograms, Jones's counsel argued  only that "I think the evidence will reflect it."  (emphasis added). We have held that a "defendant  cannot show that a PSR is inaccurate by simply  denying the PSR's truth. Instead, . . . he must  produce some evidence that 'calls the reliability  or correctness of the alleged facts into question.'"  United States v. Mustread, 42 F.3d 1097, 1102  (7th Cir. 1994) (quoting United States v. Isirov,  986 F.2d 183, 186 (7th Cir. 1993) (emphasis  added). We are of the opinion that Jones has  failed to meet his burden because he has failed  to present any evidence demonstrating that the  facts set forth in the PSR, the information  contained in the U.S. Attorney's letter, or any  of the other information presented to the  sentencing court was unreliable or inaccurate.  Jones's argument that "the evidence will reflect  it" amounts to no more than a "bare denial" and  is thus insufficient to call the reliability of  the drug quantity calculation of the PSR, or any  other source the judge relied upon, into  question. See Mustread, 42 F.3d at 1101.  Accordingly, we conclude that the judge did not  commit clear error in holding Jones accountable  for more than 1.5 kilograms of crack cocaine.

B.  Downward Departure
1.  Standard of Review

22
It is now well-settled that plea agreements are  contracts, and that the government must therefore  fulfill the promises it makes in exchange for the  defendant's guilty plea. See United States v.  Jimenez, 992 F.2d 131, 134 (7th Cir. 1993). More  specifically, in circumstances where a defendant  fulfills his part of a plea agreement, and the  government fails to carry out its part of the  plea agreement promising to file a section 5K1.1  motion, the court must give the defendant an  opportunity to withdraw his plea of guilty and go  to trial. See Lezine 166 F.3d at 901. This being  said, it must always be kept in mind that the  government will only be held responsible for  promises it actually made in exchange for the  defendant's guilty plea. See id.3

2.  Section 5K1.1 Motion

23
Section 5K1.1 provides that "[u]pon motion of  the government stating that the defendant has  provided substantial assistance in the  investigation . . . of another person who has  committed an offense, the court may depart from  the guidelines." In this case, the government did  not make a section 5K1.1 motion because, as the  prosecutor explained at the sentencing hearing,  "I have no authority to make a motion under 5K1.1  at this point. . . . [I]n terms of him [Jones]  cooperating in anybody else's case, that hasn't  happened up to this point."4


24
The plea agreement Jones signed states that  "Defendant acknowledges that he has read this  Agreement and carefully reviewed each provision  with his attorney. Defendant further acknowledges  that he understands and voluntarily accepts each  and every term and condition of this agreement."  (emphasis added). The plea agreement further  states that:


25
Defendant agrees he will fully and truthfully  cooperate with the government in any matter in  which he is called upon to cooperate that is  related to or results from the charges in this  case, or in any related matter in which the  government seeks his cooperation.


26
At the time of sentencing, the government will  recommend a sentence within the applicable  guideline range. In the event that the  defendant's cooperation is completed prior to the  defendant's sentencing, the government agrees to  consider whether the cooperation qualifies as  "substantial assistance" pursuant to Guideline  sec. 5K1.1 and 18 U.S.C. sec. 3553(e). . . .  [T]he defendant acknowledges that the  determination as to whether he has provided  "substantial assistance" rests solely with the  government.


27
(emphasis added). Furthermore, the plea agreement  states that the "defendant will not urge the  Court to depart based on substantial assistance  beyond a level determined appropriate by the  government in the government's sole discretion."  (emphasis added).


28
The language of the plea agreement is clear in  that the only promise made by the government is  that it would, in its sole discretion, determine  whether Jones's alleged cooperation amounted to  substantial assistance. According to the  government, Jones's cooperation did not qualify  as substantial assistance because while he  acknowledged information concerning his own  personal activity in the criminal conduct, he  failed to assist the government in any of the  other related federal cases. We note that Jones  fails to point to any instance in which his  cooperation or the information he supplied helped  the government make cases against other persons.  In fact, even Jones's counsel stated during the  sentencing hearing that although Jones was  "willing" to provide assistance, he "didn't have  a lot of information" about other federal  defendants. In fact, we are of the opinion that  given the wealth of information the government  had against Jones, his cooperation in his own  case was no more than frosting on the cake and  cannot be considered substantial assistance in  any respect.


29
Based on the record in this case, we are  convinced that the government did not violate the  agreement when it determined, in its sole  discretion, that although Jones did cooperate in  his own case by pleading guilty, he did not  provide substantial assistance meriting a section  5K1.1 downward departure because he failed to  assist the government in any of the other related  federal cases.5


30
Thus, we are not left with a "definite and firm  conviction" that the district court erroneously  attributed more than 1.5 kilograms of crack  cocaine to Jones. Nor are we persuaded that the  government violated the plea agreement when it  decided not to move for a downward departure  pursuant to U.S.S.G. sec. 5K1.1.


31
Jones's sentence is    AFFIRMED.



Notes:


1
 Count One of the indictment charged Jones with  racketeering in violation of 18 U.S.C. sec.  1962(c). The pattern of Jones's racketeering  activity includes extortion under color of  official right in violation of 18 U.S.C. sec.  1951, narcotics offenses in violation of 21  U.S.C. sec.sec. 841 & 846, and felony bribery in  violation of 720 Ill. Comp. Stat. 5/33-1(d).  Count Two of the indictment charged Jones with  conspiracy to distribute 17.3 grams of cocaine  base in violation of 21 U.S.C. sec. 841(a)(1) and  18 U.S.C. sec. 2. Count Three charged Jones with  the distribution of 17.3 grams of crack cocaine  in violation of 21 U.S.C. sec. 841(a)(1) and 18  U.S.C. sec. 2. Counts Four, Five, and Seven of  the indictment charged Jones with extortion under  color of official right in violation of 18 U.S.C.  sec. 1951. Count Six of the indictment charged  Jones with aiding and abetting a narcotics  conspiracy in violation of 21 U.S.C. sec. 846 and  18 U.S.C. sec. 2.


2
 The record does not reflect just how Jones would  have been able to influence CW's state criminal  case.


3
 The government, once again, argues that Jones has  waived the 5K1.1 issue by failing to raise it  before the district court. But we disagree. At  the outset of the sentencing hearing, the judge  clearly stated that he understood that defense  counsel was "requesting a downward departure."  The prosecution, after defense counsel argued  that his client was entitled to a downward  departure, then detailed why it chose not to make  a downward departure under section 5K1.1. Given  that the government and the sentencing judge both  understood that the issue of a 5K1.1 departure  was being argued, Jones, contrary to the  government's position on appeal, has preserved  this issue for review.


4
 At the sentencing hearing, the government also  suggested that if Jones provided substantial  assistance after his sentencing, it would then  consider making a motion for reduction of  sentence pursuant to Fed. R. Crim. P. 35(b):  "Hopefully, it [substantial assistance] maybe  will happen in the future, and the plea agreement  contemplates that might happen in the future."


5
 Jones also argues that in 1996, the government  orally promised to make a section 5K1.1 motion.  But because Jones did not make this argument at  the sentencing hearing, it is waived. See  Jimenez, 992 F.2d at 134 & n.2.